ROSS, PJ.
Immediately after the reading of the stipulation into the record, the plaintiff Insurance Company rested. Upon which the bank sought to introduce evidence of the negligence of the Insurance Company. The court refused to permit it so to do and instructed a verdict for the Insurance Company. In so doing the court committed no error prejudicial to plaintiff in error. The stipulation recites that the bank relied entirely upon the guaranty of the First National Bank of Cincinnati, from which it received the checks having endorsed the same.
The bank having stipulated this to be a fact could not introduce evidence that it had relied on anything else.
Negligence alone on the part of the depositor is not enough. It must be such negligence as is the proximate cause of the bank’s action in paying the check, acts constituting negligence upon which it relied to its damage.
The law in support of.this rule is fully set out in a decision by this court in the case of Fourth & Central Trust Company v Johnson, etc., 24 Oh Ap, 129. The finding of this court was not disturbed by the Su*590preme Court.
The judgment of the Court of Common Pleas of Hamilton county is affirmed.
HAMILTON and CUSHING, JJ, concur.